Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-cv-25106-WILLIAMS/MCALILEY

   UNITED AMERICAN CORP.,

                 Plaintiff,

   v.

   BITMAIN, INC., et al,

              Defendants.
   ___________________________________/

             ORDER DENYING PLAINTIFF’S MOTION FOR 90-DAY
        EXTENSION OF TIME TO SERVE CERTAIN FOREIGN DEFENDANTS

          Before the Court is Plaintiff United American Corp.’s Motion for 90-Day Extension

   of Time to Serve Certain Foreign Defendants. (ECF No. 94). Defendants Shammah

   Chancellor; Jason Cox; Roger Ver; Bitmain, Inc.; Payward Ventures, Inc.; and Jesse Powell

   oppose the motion, which is now fully briefed. (ECF Nos. 100, 104). The Honorable

   Kathleen M. Williams has referred all pretrial matters to me. (ECF No. 46). After reviewing

   the briefing and the record, I deny the motion.

   I.     Background

          A.     December 6, 2018: Complaint Filed

          Plaintiff filed this action more than a year ago, on December 6, 2018. (ECF No. 1).

   Plaintiff sued five domestic defendants: Bitmain, Inc.; Payward Ventures; Powell;

   Chancellor; and Cox, (ECF No. 1 at 2–3 ¶¶ 7, 13–14, 16–17), and six foreign defendants:

   Saint Bitts LLC; Ver; Bitmain Technologies Ltd.; Bitmain Technologies Holding
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 2 of 12



   Company; Jihan Wu; and Amaury Sechet. (ECF No. 1 at 2–3 ¶¶ 8–12, 15). The Complaint

   accuses the defendants of coordinating the takeover and manipulation of the

   cryptocurrency market for Bitcoin Cash, causing the market to crash and harming Bitcoin

   holders, like Plaintiff. (ECF No. 1 at 1–2 ¶¶ 1–2).

          B.     January 18, 2019: Order on Service Deadline

          On January 18, 2019, the Court entered an order, warning that it would dismiss any

   defendant not served within 90 days, as set forth in Federal Rule of Civil Procedure 4(m).

   (ECF No. 37). In that 90-day period, Plaintiff had served only four domestic defendants—

   Chancellor; Bitmain, Inc.; Payward Ventures; and Powell—all of whom filed motions to

   dismiss. (ECF Nos. 41–43).

          C.     March 6, 2019: First Motion to Extend Service Deadline

          On March 6, 2019, exactly 90 days after it had filed the Complaint, Plaintiff asked

   for more time to serve the remaining domestic defendant (Jason Cox), and the foreign

   defendants, none of whom had been served. (ECF No. 47). Plaintiff explained that it would

   need to effectuate service in Saint Kitts and Nevis (Defendant Saint Bitts), Japan

   (Defendant Ver), China (Defendants Bitmain Technologies Ltd. and Wu), the Cayman

   Islands (Defendant Bitmain Technologies Holding Company) and France (Defendant

   Sechet). (ECF No. 47 at 2 ¶ 6). Plaintiff attached to the motion a Declaration of Reasonable

   Diligence that detailed attempts to serve Cox over several days. (ECF No. 47-1). Plaintiff

   did not, however, detail its service attempts on the foreign defendants.

          This motion served as an unverified “status report” on foreign service. Plaintiff

   advised that it had “attempted service of process on defendants Roger Ver and Jihan Wu in


                                                2
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 3 of 12



   the United States, but [had] learned that these two individuals reside in Japan and China,

   respectively.” (ECF No. 47 at 2–3 ¶¶ 7–8). In the Complaint, Plaintiff had indeed alleged

   that Wu was domiciled in California. (ECF No. 1 at 3 ¶ 12). But as to Ver, Plaintiff had

   alleged that he “is an individual domiciled, upon information and belief, in Tokyo,

   Japan. . . .” (ECF No. 1 at 3 ¶ 9).

          Next, the report said that Plaintiff “has engaged the services of Judicial Process &

   Support Inc. for translation and service of process services in connection with effectuating

   service on these foreign defendants in Japan, China, France, the Cayman Islands, and Saint

   Kitts.” (ECF No. 47 at 3 ¶ 9). The report warned that “[t]he process under the Hague

   Convention in these countries is very lengthy, particularly in China where estimates are

   that the process can take as long as two years”; and that “[i]n the case of Saint Kitts, service

   must be made via the State Department through Letters Rogatory (also a lengthy process).”

   (ECF No. 47 at 3 ¶ 10).

          Plaintiff asked for 120 additional days to serve Cox, the domestic defendant. (ECF

   No. 47 at 3 ¶ 11). But as to the foreign defendants, Plaintiff did not propose a time period.

          D.     April 2019: Status Conference and Order Granting Provisional Six-Month
                 Extension to Serve Foreign Defendants

          After a status conference, I “provisionally” granted a six-month extension of the

   service deadline, to October 8, 2019. (ECF No. 59 at 2). I ordered Plaintiff to file, on or

   before June 10, 2019, “a status report that details Plaintiff’s ongoing efforts to effect service

   and that provides an updated forecast as to when Plaintiff foresees serving each foreign

   defendant.” (Id.). I also ordered Plaintiff to file a second status report on or before August



                                                  3
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 4 of 12



   9, 2019. (Id.). I explained that after I read both reports, I would “reassess whether the

   October 8, 2019 deadline is reasonable, and consider whether that deadline should be

   accelerated.” (Id.).

          E.     June 10, 2019: First Status Report on Service

          On June 10, 2019, six months after it had filed the Complaint, Plaintiff filed its first

   status report, informing that it lacked “an updated forecast for service of process that is any

   different than what was previously indicated to the Court” but expected to provide one with

   the second report. (ECF No. 71 at 2–3 ¶ 9). Plaintiff also said the following regarding the

   foreign defendants: First, that it had completed and delivered to central authorities in the

   Grand Cayman application form USM-94, Request for Service Abroad of Judicial or

   Extrajudicial Documents, for service under the Hague convention of Bitmain Technologies

   Holding Company. (ECF No. 71 at 2 ¶ 4). Second, that it had completed the USM-94 forms

   for Bitmain Technologies Ltd. and Wu and was working with the process server to serve

   those defendants in China. (ECF No. 71 at 2 ¶ 5). Third, that it had completed the USM-

   94 form for Sechet and was working with the process server to serve him in France. (ECF

   No. 71 at 2 ¶ 6). Fourth, that it had completed the USM-94 form for Ver and was working

   with the process server to serve him in Japan. (ECF No. 71 at 2 ¶ 7). And fifth, as to Saint

   Bitts LLC, that Plaintiff “expect[ed] to file a Motion for Issuance of Letters Rogatory later

   this week” and would also work with the process server to serve that defendant in Saint

   Kitts and Nevis. (ECF No. 71 at 2 ¶ 8).

          F.     July 2019: Letters Rogatory

          A month later, on July 12, 2019, more than seven months into the case, Plaintiff


                                                 4
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 5 of 12



   filed a Motion for Issuance of Letters Rogatory. (ECF No. 74). On July 23, 2019, I granted

   the motion for letters rogatory and issued the accompanying request to Saint Kitts and

   Nevis. (ECF Nos. 77, 79).

          The day prior, I held a second status conference, where I addressed the inefficiency

   of turning to the pending motions to dismiss before Plaintiff had served all defendants.

   (ECF No. 80). I then entered an order that terminated “Defendants’ Motions to Dismiss . . .

   on purely procedural grounds pending either: (1) completion of service upon the foreign

   defendants; (2) the Court’s October 8, 2019 deadline for service of the foreign defendants;

   or (3) further order of the Court.” (ECF No. 78 at 1).

          G.     August 9, 2019: Second Status Report

          On August 9, 2019, approximately eight months after it filed the Complaint, Plaintiff

   filed its second status report. (ECF No. 81). In it, Plaintiff said “that the present deadline

   of October 8, 2019 to effectuate service upon these foreign defendants may not afford [it]

   sufficient time, despite [its] efforts to navigate the cumbersome and costly international

   service of process procedures, to effectuate service upon each of the foreign defendants.”

   (ECF No. 81 at 3 ¶ 9). As to the service status, Plaintiff had by then delivered the USM-94

   forms to China, France, and Japan; and had translated the Complaint and summonses. (ECF

   No. 81 at 2–3 ¶¶ 5–7).

          Plaintiff also provided some estimated service times: “between October and

   December 2019” for the Cayman Islands; “between November 2019 and January 2020”

   for China; and “by September 30, 2019” for France and Japan. (ECF No. 81 at 2–3 ¶¶ 4–

   7). Plaintiff did not give an estimated time of service of Saint Bitts. Plaintiff said only that


                                                  5
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 6 of 12



   the Clerk of Court had transmitted the necessary copies on August 6, 2019, and Plaintiff

   then assured that it would “continue working with Judicial Process & Support Inc. for

   service of process services in connection with effectuating service on this foreign defendant

   in Saint Kitts.” (ECF No. 81 at 3 ¶ 8).

          Lastly, Plaintiff represented in the second report that it would “undertake[] to file a

   third status report regarding service on these foreign defendants no later than September

   30, 2019, or at any other time ordered by the Court.” (ECF No. 81 at 4 ¶ 10). The Court

   had not ordered a third report, and Plaintiff did not file one on its own.

          H.     September 2019: Plaintiff Informs Court It Served Bitmain Technologies
                 Holding Company in June 2019

          On September 20, 2019, and September 24, 2019, Plaintiff tried to file an affidavit

   of service saying that Bitmain Technologies Holding Company was served on June 17,

   2019, in the Cayman Islands. (ECF Nos. 84, 87). The Clerk of Court struck both filings for

   filing errors. (ECF Nos. 85, 88). On October 2, 2019, Plaintiff filed a correct return of

   summons, which also has the June 17, 2019 service date. (ECF No. 91). Plaintiff had also

   served Ver by then, and Ver’s attorney filed a notice of appearance. (ECF No. 93).

          I.     October 4, 2019: Plaintiff Requests 90 More Days for Service

          On October 4, 2019, approximately 10 months after it filed the Complaint, Plaintiff

   filed the motion now before the Court, which asks for an additional three months to serve

   the foreign defendants Bitmain Technologies Ltd., Wu, Sechet, and Saint Bitts. (ECF

   No. 94). Regarding these defendants, Plaintiff assured that it “has been in frequent

   communication with its international process server, Judicial Process & Support Inc., in an



                                                 6
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 7 of 12



   attempt to receive an update from the central authorities with respect to the status of

   service,” but that “[b]ased on experience, the international process server has advised that,

   for Hague signatory nations, a delay of between 1 to 3 months is not unusual between the

   time of service and the time that the requesting party receives notification of such service.”

   (ECF No. 94 at 3 ¶ 7). The process server, Plaintiff continued, “sent an inquiry to the central

   authorities of Japan and France in an effort to obtain an update, but as of the filing of this

   motion and status report no response has been received.” (ECF No. 94 at 3 ¶ 8).

          As to Saint Bitts, Plaintiff relayed the following:

          The appropriate paperwork and payment has been sent to the United States
          State Department for issuance of a certificate and apostille. [Plaintiff]
          received back from the State Department the required certificate, but not the
          apostille. [Plaintiff] is awaiting the State Department’s correction of this
          issue by including the apostille. After that is done, the package of documents
          and an additional payment of more than $2,000 needs to be sent to the
          appropriate embassy so that it may be transmitted through diplomatic
          channels to the government of Saint Kitts and Nevis, who will, in turn, direct
          the communication to the appropriate court. The same diplomatic channels
          are then used to communicate back to [Plaintiff] once service is effected. This
          process is the most cumbersome and it is unpredictable how long it will take,
          but has been known to take up to one year in some cases.

   (ECF No. 94 at 4 ¶ 11).

          On November 1, 2019, Bitmain Technologies Ltd. and Wu, both of whom claim to

   have been served in China on October 14, 2019, which is six days after the Court’s October

   8 service deadline, filed a motion for extension of time to respond to the Complaint. (ECF

   No. 111). I granted the motion, and those parties filed a motion to dismiss based on

   insufficient service of process, among other arguments. (ECF Nos. 112, 116). All served

   defendants also have pending motions to dismiss. (ECF Nos. 97–99, 116). Plaintiff has not



                                                 7
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 8 of 12



   served Saint Bitts (Saint Kitts and Nevis) and Amaury Sechet (France).

   II.    Analysis

          Federal Rule of Civil Procedure Rule 4(m) sets forth time limits for service of

   process on defendants that do not apply to foreign defendants. Fed. R. Civ. P. 4(m). 1 The

   Eleventh Circuit has not issued a published opinion on “whether or what time constraints

   apply to service on foreign defendants.” Harris v. Orange S.A., 636 F. App’x 476, 485 (11th

   Cir. 2015). In Harris, which is itself unpublished, the Eleventh Circuit “join[ed] the

   majority of circuits to have considered the issue in holding that a plaintiff’s complaint may

   be dismissed upon a showing that she failed to exercise diligence in attempting to effectuate

   service on a foreign defendant.” Id. at 485–86. The standard is one of “flexible due

   diligence.” Id. at 485. But “[t]o avoid dismissal for lack of diligence, a plaintiff must

   demonstrate at least as much as would be required to show excusable neglect, as to which

   simple inadvertence or mistake of counsel or ignorance of the rules usually does not

   suffice.” Id. at 486 (citation and internal quotations omitted). The Court then affirmed the

   district court’s dismissal of foreign defendants where the plaintiff, who “erred in good

   faith” and “misunderstood the service requirements,” admitted that she “made no effort to



   1

          If a defendant is not served within 90 days after the complaint is filed, the court--
          on motion or on its own after notice to the plaintiff--must dismiss the action without
          prejudice against that defendant or order that service be made within a specified
          time. But if the plaintiff shows good cause for the failure, the court must extend the
          time for service for an appropriate period. This subdivision (m) does not apply to
          service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a
          notice under Rule 71.1(d)(3)(A).

   Fed. R. Civ. P. 4(m).


                                                    8
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 9 of 12



   serve the foreign defendants.” Id. at 486.

          Plaintiff’s efforts to serve the foreign defendants in this case do not display the due

   diligence expected to warrant an additional 90-day extension. To begin, it appears Plaintiff

   made no effort to serve the foreign defendants in the first 90 days of this case. In its first

   motion for extension of time, Plaintiff attached a declaration detailing how it tried to serve

   Cox, a domestic defendant, but did not offer a declaration or affidavit about its service

   attempts on the foreign defendants. (ECF No. 47). Moreover, Plaintiff gave the impression

   in the initial motion for extension of time that it had only recently learned that one of the

   defendants, Ver, resided in Japan. (ECF No. 47 at 3 ¶ 8). Plaintiff had alleged in the

   Complaint, however, that Ver “is an individual domiciled, upon information and belief, in

   Tokyo, Japan.” (ECF No. 1 at 3 ¶ 9). Plaintiff has not justified its failure to immediately

   attempt to serve Ver in Japan.

          Even so, the Court granted a provisional six-month extension of the service

   deadline, to October 8, 2019. (ECF No. 59 at 2). This was a generous extension under the

   circumstances. To compare, in Developmental Technologies LLC v. Mitsui Chemicals, Inc.,

   No. 8:18-CV-1582-T-27TGW, 2019 WL 1598808, at *8 (M.D. Fla. Apr. 15, 2019), where

   the plaintiff sought to serve a defendant in Japan and filed a declaration detailing the service

   efforts (something Plaintiff here did not do), the Court granted a four-month extension

   because a six-month extension “is excessive.” Id.; see also MiMedx Grp., Inc. v. Perring,

   No. 3:18-CV-327-J-32PDB, 2018 WL 8582446, at *2 (M.D. Fla. June 4, 2018) (granting

   90-day extension to serve foreign defendants where plaintiff detailed considerable effort to

   serve defendants within 48 hours of filing the complaint).


                                                  9
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 10 of 12



           Plaintiffs’ status reports revealed that Plaintiff had accomplished little in the way of

    service in the first six months of the case, and both reports lacked important details.

    Specifically, Plaintiff wrote in the first report that it had completed and delivered to the

    Cayman Islands form USM-94, but did not write when it did so. (ECF No. 71 at 2 ¶ 4).

    Plaintiff also reported then that it had completed the USM-94 forms for China, France, and

    Japan, but, as became apparent in the second status report, Plaintiff had not yet translated

    the Complaint and summonses or delivered the documents to the relevant authorities. (ECF

    No. 71 at 2 ¶¶ 5–7).

           Plaintiff did take those steps as of the second report, eight months into this lawsuit,

    but, again, did not specify when it did so. (ECF No. 81 at 2–3 ¶¶ 5–7). Plaintiff knew from

    the outset that it would be serving foreign defendants in foreign countries, yet waited

    between six and eight months into the case to translate the Complaint and summonses,

    without justification. Plaintiff also does not explain why it waited approximately six

    months to complete USM-94 forms, which are only four-pages long and readily available

    at the U.S. Marshals Service’s website.

           In the same vein, Plaintiff does not explain why it waited seven months to file a

    motion for the issuance of letters rogatory. The motion, including the proposed order, is 11-

    pages long, (ECF No. 74), and the Court granted it shortly after it was filed. (ECF No. 77).

    In its first motion for extension of time, filed three months in the case, Plaintiff

    acknowledged that service in Saint Kitts would be through the “lengthy process” of letters

    rogatory. (ECF No. 47 at 3 ¶ 10). This being so, the Court would have expected Plaintiff to

    seek letters rogatory on an expedited basis.


                                                   10
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 11 of 12



           In addition, in the reports, Plaintiff says that it has been continuously working with

    an international process server but did not disclose when it hired this process server. It

    appears from the initial motion for extension of time, where Plaintiff alleged “that it has

    engaged the services of Judicial Process & Support Inc. for translation and service of

    process services,” (ECF No. 47 at 3 ¶ 9) (emphasis added), that Plaintiff hired the process

    server around that time. If so, then Plaintiff took the first step in serving the foreign

    defendants three months into the case.

           Last, I find significant that Plaintiff’s estimates for service were often wrong. For

    example, although Plaintiff estimated that service in China could take the longest, up to

    two years, (ECF No. 47 at 3 ¶ 10), the two China-based defendants have now appeared in

    this case. Moreover, although Plaintiff estimated that service in France would be

    effectuated “by September 30, 2019,” (ECF No. 81 at 2–3 ¶ 6), it is now January 2020 and

    Sechet, the France-based defendant, has not been served. Plaintiff did not give an estimated

    time for serving Saint Bitts. I recognize that Plaintiff relies on estimates from its process

    server, but the off-base estimates do not encourage the Court that the completion of

    service can be reliably foreseen.

           This case must move forward. As Plaintiff recognizes, “service on a foreign

    defendant is ‘not unlimited. . . .’” (ECF No. 104 at 2). So while it may be true, as Plaintiff

    says, that “[e]ffecting service upon foreign defendants is a protracted process, largely

    outside of the plaintiff’s control,” (ECF No. 104 at 2), Plaintiff had control over when it

    started the process and how aggressively it has pursued service. The Court would expect

    Plaintiff to have hired an international process server, translated documents, sought letters


                                                 11
Case 1:18-cv-25106-KMW Document 127 Entered on FLSD Docket 01/21/2020 Page 12 of 12



    rogatory, and completed and delivered the Hague paperwork much sooner than three, six,

    and eight months into the case. Plaintiff has now had a year to engage in service of process,

    which, under the circumstances of this case, is a very generous period of time. That period

    has come to a close.

            Based on the foregoing, the Court denies the Motion for 90-Day Extension of Time

    to Serve Certain Foreign Defendants. (ECF No. 94).

            DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of January

    2020.



                                              ____________________________________
                                              CHRIS McALILEY
                                              UNITED STATES MAGISTRATE JUDGE


    cc:     The Honorable Kathleen M. Williams
            All counsel of record




                                                 12
